Citation Nr: 0423551	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  00-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
periodontal surgery for compensation purposes.

2.  Entitlement to service connection for kidney stone 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The appellant is a veteran who had over twenty years of 
active service when he retired in October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  

With regard to the dental disability issue, the RO indicated 
in a December 2000 supplemental statement of the case that 
the matter of entitlement to service connection for dental 
treatment purposes had been referred to the San Francisco VA 
Medical Center in December 1998.  The claims file does not 
include any notice of disagreement or other documentation 
suggesting that the issue on appeal includes the question of 
service connection for treatment purposes.  Accordingly, the 
dental issue now before the Board is limited to entitlement 
to service connection for residuals of periodontal surgery 
for compensation purposes. 

The issue of entitlement to service connection for kidney 
stone disability is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

In July 1990, the veteran underwent periodontal surgery 
because of periodontal disease.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of periodontal surgery for compensation purposes 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 
2002); 38 C.F.R. §§ 3.381, 4.149, 17.161 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The new law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the August 
1999 rating determination, the May 2000 SOC, and the December 
2000 SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  In a May 2003 
letter, the RO informed the appellant of the VCAA.  It 
specifically notified him about VA's duty to assist him with 
obtaining evidence, what the evidence had to show to 
establish entitlement, what information or evidence was 
necessary to substantiate his claim, where to send the 
information and evidence, and where to contact VA if he had 
any questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (Vet. 
App., June 24, 2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires in this regard is that the duty to 
notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided prior to the transfer and 
certification of the appellant's case to the Board.  After 
the notice was provided, the case was readjudicated and a 
supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The veteran's 
representative, in March 2004 written argument, indicated 
that the matter was now ready for appellate review.  The 
veteran has therefore bee furnished VCAA notice and afforded 
an opportunity to identify and furnish evidence in connection 
with his claim.  There has therefore been no prejudice to the 
veteran. 

The veteran is claiming entitlement to VA compensation for 
residuals of periodontal surgery.  A review of the record 
demonstrates that the veteran underwent periodontal surgery 
in July 1990 for splinting of teeth 22-27 because of 
periodontal disease.  The veteran currently maintains that he 
suffers whenever he eats as a result of the inservice 
surgery.  He has reported that he cannot bite on his front 
teeth because they are loose and one is missing.  He has 
indicated that prior to surgery he had no problems with his 
lower front teeth.  He has also reported that his gums were 
opened up and his lower teeth were completely removed and 
placed back to be held by a small metal brace that often cut 
he tip of his tongue.  He noted that the brace had been 
redone on several occasions.  He further indicated that he 
had been unable to bite down on his front teeth since 1991.  

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131.  A veteran can 
receive compensation for certain disabilities involving the 
mouth, including loss of teeth due to the loss of substance 
of the body of the maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913.  
However, a note to that regulatory provision is to the effect 
that the ratings will apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  See generally Woodson 
v. Brown, 8 Vet.App. 352, 354 (1995); Simington v. West, 11 
Vet.App. 41, 44 (1998)  

The Board notes here that the veteran's claim was received in 
September 1998.  Regulatory law in effect at that time 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were not disabling 
conditions, and could be considered service connected solely 
for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1998).

However, effective June 8, 1999, the foregoing was combined 
into a new version of 38 C.F.R. § 3.381.  See 38 C.F.R. § 
3.381 (2001); 64 Fed. Reg. 30392 (1999).  Under 38 C.F.R. 
§ 3.381 effective June 8, 1999, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  

With regard to the claim for VA compensation, the medical 
record reflects that the surgical procedure in 1990 was due 
to periodontal disease.  As such, it appears that the result 
is the same under either version of the applicable 
regulations.  Under applicable law, therefore, this is not a 
disability for which compensation may be awarded.  


ORDER

Entitlement to service connection for residuals of 
periodontal surgery for compensation purposes is denied.


REMAND

With regard to the veteran's claim of service connection for 
kidney stone disability, it appears that service medical 
records document complaints of back and abdominal complaints 
in service.  He also reported having difficulty urinating on 
several occasions.  

It does not appear that the veteran has been afforded a VA 
examination in connection with the kidney stone disability 
issue.  Under the circumstances of this case, the Board 
believes that such an examination and medical opinion are 
required to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include the need to furnish all pertinent 
evidence in his possession.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should take appropriate action 
to obtain copies of all post-service 
medical records listed by the veteran in 
his 7 page narrative statement received 
in January 2001. 

3.  The RO should then schedule the 
veteran for a VA examination to determine 
the nature and etiology of any kidney 
stone disorder.  The claims folder should 
be made available to the examiner.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  Following 
examination and review of the claims 
file, the examiner is requested to render 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability ) that any current kidney 
stone disorder is related to service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
kidney stone disability is warranted.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



